                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


DANIEL LEE HALL, SR.,

          Movant,

v.                                  Civil Action No. 3:17-cv-03970
                                 Criminal Action No. 3:09-cr-00187

UNITED STATES OF AMERICA,

          Respondent.


                    MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L. Tinsley,

entered on May 29, 2018; and the magistrate judge having recommended

that the court deny movant Daniel Lee Hall, Sr.’s motion to vacate,

set aside, or correct sentence pursuant to 28 U.S.C. § 2255 and

dismiss this civil action from the docket of the court; and no

objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that the findings made in the Proposed

Findings and Recommendation of the magistrate judge be, and they

hereby are, adopted by the court and incorporated herein and that

Movant Daniel Lee Hall, Sr.’s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255, be, and it hereby is, denied.




                                 1
          It is, therefore, ORDERED that the movant’s complaint be,

and it hereby is, dismissed.

          The Clerk is directed to forward copies of this written

opinion and order to the movant, all counsel of record, and the United

States Magistrate Judge.

                                      ENTER: January 7, 2019




                                  2
